Citation Nr: 1338469	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The October 2010 rating decision denied the Veteran's claim for entitlement to service connection for hypertension.  

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's hypertension is related to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2012).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater, with a diastolic blood pressure of less than 90mm.  Id.  

A January 2012 VA examination resulted in a diagnosis of hypertension.  As such, element (1), current disability, has been met.  

As to element (2), inservice incurrence, the Veteran's service treatment records show that he exhibited blood pressure levels at or above 90mmHg diastolic multiple times during active duty service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  The January 2012 VA examiner, however, felt that such readings did not meet the VA criteria for hypertension because a majority of them were obtained while the Veteran was ill or injured which could have transiently elevated his blood pressure.  On this point, the Board finds the evidence in equipoise.  That is, there is a balance of positive and negative evidence as to whether hypertension was shown during service.  The second element of a service connection claim is therefore, satisfied as well.  

With respect to the third element, a nexus or relationship, the Board also finds that there is a balance of positive and negative evidence.  The January 2012 VA examiner opined that the Veteran's hypertension was less likely than not incurred during active service based on his determination that the blood pressure readings in service did not meet the VA criteria for hypertension.  

In contrast, a May 2010 letter from the Veteran's treating physician stated that based on the clinical evidence and documentation available at the time, it was more likely than not that the Veteran's problems with hypertension started on active duty and continued to the present time.  The treating physician again provided that same opinion in a January 2011 letter after having reviewed the Veteran's service treatment records and noted the various readings with a diastolic reading over 90mmHg.  As such, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hypertension is related to his military service.  

Because the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for hypertension are approximated.  


ORDER

Service connection for hypertension is granted. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


